DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 12, and 14 are cancelled.  Claims 1-11, 13, and 15-20 are pending in the instant application.  

Priority
This application claims the benefit of U.S. Provisional Application No. 62/842,605, filed May 3, 2019 and U.S. Provisional Application No. 62/940,432, filed November 26, 2019.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 07/21/2020, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Response to Amendment
Applicant’s amendment filed on 02/25/2022 is acknowledged.   However, the amendment is not complied with the MPEP 714(c)(3), which states: The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text.  The status of claims 12 and 14 is labelled as “Original”.  However, the text of claims is not presented.  Claims 12 and 14 are interpreted as “Cancelled”.   
	
Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-19) in the reply filed by Applicant’s representative Kimberly K. Vines on 02/25/2022 is acknowledged. 


Status of the Claims
	Claim 20 was withdrawn from further consideration by Applicant as being drawn to non-elected inventions in response to the restriction requirement.  Claims 1-11, 13, and 15-19 are under examination on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 1 contains a phrase “an active component comprising a pesticide, a fungicide, an herbicide, or a combination thereof”.  By definition, a pesticide is a substance used for destroying insects or other organisms harmful to cultivated plants or to animals.  According to Wikipedia, “pesticides” are substances that are meant to control pests, which includes all of the following: herbicide, insecticides, nematicide, molluscicide, piscicide, avicide, rodenticide, bactericide, insect repellent, animal repellent, antimicrobial, fungicide, and lampricide. Therefore, claim 1 contains both a broader range of an active component of a pesticide, and a narrower range of an active component of a fungicide, or an herbicide.   A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation 

Claim 2 contains a phrase “the natural oil solvent has a volatile organic content up to about 1 wt%”, wherein the term “a volatile organic content” is not defined in the claim.  Therefore, claim 2 is indefinite.  

Claim 5 is rejected for lacking antecedent base of the term “the organic solvent”, because claim 5 depends on claim 1, and claim 1 does not contain the term. Therefore, claim 5 is indefinite.

Claims 6 and 7 are rejected for lacking antecedent base of the term “the green co-solvent”, because claims 6-7 depend on claim 1, and claim 1 does not contain the term. Therefore, claims 6-7 are indefinite.

Claim 11 contains a phrase “wherein an organic solvent is absent”.   wherein the term “a volatile organic content” is not defined in the claim.  Claim 11 depends on claim 1.  However, claim 1 defines the formulation comprises a natural oil solvent, which is an organic solvent.

Claim 15 contains a phrase “the natural oil solvent comprising a tall oil fatty acid, a distilled tall oil, vegetable oil, safflower oil, sesame oil, canola oil, olive oil, or a combination thereof”.  By definition, safflower oil, sesame oil, canola oil, and olive oil are specific types of vegetable oil. Therefore, claim 15 contains both a broader range of an active component of a vegetable oil, and a narrower range of vegetable oil of safflower oil, sesame oil, canola oil, olive   A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Therefore, claim 15 is indefinite.   

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 4 depends on claim 1 and further comprises an organic solvent comprising a polar aprotic solvent, an aliphatic hydrocarbon, an aromatic hydrocarbon, or a combination thereof.  Claim 1 is drawn to an agricultural formulation comprising a natural oil solvent.  By definition, a natural oil solvent is also a type of organic solvent.  It seems that the further limitation of “an organic solvent comprising a polar aprotic solvent, an aliphatic hydrocarbon, an aromatic hydrocarbon, or a combination thereof” in claim 4 fails to further limit the scope of natural oil solvent, which is also an organic solvent.  

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 11 depends on claim 1 and further contains a phrase “wherein an organic solvent is absent”.  Claim 1 is drawn to an agricultural formulation comprising a natural oil solvent.  Because a natural oil solvent is also a type of organic solvent, claim 11 excludes the component of limitation cited in claim 1.  Therefore, claim 11 fails to further limit the scope of claim 1.  

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 18 depends on cancelled claim 14 and further comprises an organic solvent.  By definition, a natural oil solvent is also a type of organic solvent.  It seems that the further limitation of “an organic solvent” in claim 18 fails to further limit the scope of claim 14 because the agricultural formulation of claim 1 comprises a natural oil solvent, which is also an organic solvent.  In addition, claim 14 has been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2007/0066489 (“the `489 publication”) to Vermeer et al. 

Applicant’s claim 1 is drawn to an agricultural formulation comprising: an active component comprising a pesticide, a fungicide, an herbicide, or a combination thereof;
a natural oil solvent; and a non-ionic surfactant.

Claim 2 of the `489 publication discloses an oil-based suspension concentrate comprising: (1) at least one agrochemical active compound that is solid at room temperature, (2) at least one penetration promoter, (3) at least one vegetable oil, (4) one or more non-ionic surfactants or dispersing aids and/or one or more anionic surfactants or dispersing aids, and (5) optionally, one or more additives selected from the group consisting of emulsifying agents, antifoam agents, preservatives, antioxidants, colorants, inert filling materials, and combinations thereof, wherein the agrochemical active compound is a fungicide, bactericide, insecticide, acaricide, nematicide, molluscicide, herbicide, plant growth regulator, plant nutrient, a repellent, or a combination thereof.  Therefore, claim 2 of the `489 publication anticipates Applicant’s claim 1.

In terms of Applicant’s claim 2 wherein the natural oil solvent has a volatile organic content (VOC) up to about 1 wt %, Applicant’s specification describes that VOC includes petroleum-derived aromatic and aliphatic solvents, can potentially pose health and safety 

In terms of Applicant’s claim 3 wherein the wherein the pesticide is present and comprises bifenthrin, the `489 publication exemplifies the insecticides, acaricides, and nematicides include bifenthrin [0023].  

In terms of Applicant’s claim 4 further comprising an organic solvent, Example 4 of the `489 publication teaches the organic solvent is 2-ethyl-hexyl alkoxylate of the formula (Ic-1), a polar aprotic solvent [0100-0103].

In terms of Applicant’s claims 5-6 further comprising a green co-solvent, Example 4 of the `489 publication teaches the formulation comprises ethylhexanol, an alcohol solvent [0127].

In terms of Applicant’s claim 8, claim 2 of the `489 publication discloses an oil-based suspension concentrate comprising at least one vegetable oil.

In terms of Applicant’s claim 10, the `489 publication discloses preferred non-ionic surfactants include polyethylene oxide-polypropylene oxide block copolymers [0071].

In terms of Applicant’s claim 11, Examples 1-9 of the `489 publication disclose agricultural formulations absence of an organic solvent.

In terms of Applicant’s claim 13, Example 4 of the `489 publication discloses an agricultural formulation comprising the active component of a pesticide thiacloprid (49.4 g) making 19.8 wt% (250 g of total formulation). 



In terms of Applicant’s claim 19, the `489 publication discloses Spray liquor C of 
an agricultural formulation comprising the active component of a pesticide thiacloprid, sunflower oil, 2-ethyl-hexyl alkoxylate of the formula (Ic-1) (non-ionic surfactant) and water [0215-0219].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 7, 9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the `489 publication in view of US 9,380,788 (“the 788 patent”) to Giora Kritzman, and US 2007/0178128 (“the 128 publication”) to Steven M. Bessette.              

Determination of the scope and content of the prior art (MPEP §2141.01)
Claim 2 of the `489 publication discloses an oil-based suspension concentrate comprising: (1) at least one agrochemical active compound that is solid at room temperature, (2) at least one penetration promoter, (3) at least one vegetable oil, (4) one or more non-ionic surfactants or dispersing aids and/or one or more anionic surfactants or dispersing aids, and (5) optionally, one or more additives selected from the group consisting of emulsifying agents, antifoam agents, preservatives, antioxidants, colorants, inert filling materials, and combinations thereof, wherein the agrochemical active compound is a fungicide, bactericide, insecticide, acaricide, nematicide, molluscicide, herbicide, plant growth regulator, plant nutrient, a repellent, or a combination thereof.  Examples 1-9 and Spray liquors A-D of the `489 publication discloses specific examples of oil-based suspension formulation.  For example, Example 4 discloses a formulation comprising 49.4 g of thiacloprid, 23.75 g of a mixture of alkylarylsulphonate and ethylhexanol, 4.5 g of singly branched alkanol ethoxylate having on average 15 ethylene oxide groups,  25.0 g of polyoxyethylene sorbitol oleate, 0.25 g of silicone oil, 0.5 g of butylhydroxytoluene, 50.0 g of 2-ethyl-hexyl alkoxylate of the formula (Ic-1), and] 96.6 g of sunflower oil.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claim 7 and Example 4 of the `489 publication is that the prior art does not teach the agricultural formulation further comprising the green co-solvent such as methanol, ethanol, etc. 

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)



In terms of claim 9, the `489 publication does not teach the natural oil solvent is a C1-C5 ester of a soybean oil fatty acid.  However, the difference is further taught and/or suggested by the `788 patent.  The `788 patent teaches an antimicrobial composition comprising the first component contain the natural oils of plant derived oils including Sesame oil, Olive oil, Peanut oil, Cottonseed oil, Soybean oil, Palm oil, sunflower oil, safflower oil, canola oil, castor oil, coconut oil, groundnut oil.  One ordinary skilled in the art would have known that a C1-C5 ester of a soybean oil fatty acid is a plant derived oil of Soybean oil.

In terms of claim 15, Example 4 of the `489 publication does not teach the formulation comprises about 5 to about 30 wt% of the green co-solvent comprising butyl lactate. However, the difference is further taught and/or suggested by the `128 publication.  Claim 1 of the `128 publication teaches a pesticidal composition comprising butyl lactate and a pesticidally-effective active ingredient.  In addition, the `128 publication teaches the EPA listed butyl lactate as an environmental friendly organic solvent in a pesticidal composition used in emulsifiable concentrate pesticidal compositions [0008-0009], wherein butyl lactate present in an amount that is generally between about 0.0001 to about 99%, and preferably about 0.01 to about 95%, by weight of the mixture and all subranges therebetween [0011].  

In terms of claims 16-17, Example 4 of the `489 publication does not teach the formulation comprises about 15 to about 30 wt% of bifenthrin.  Instead, Example 4 discloses a formulation comprising 49.4 g of thiacloprid, 23.75 g of a mixture of alkylarylsulphonate and bifenthrin and thiacloprid are active pesticidal compounds [0023].   Therefore, it would have been obvious-to-try for one ordinary skilled in the art by replacing “thiacloprid” in the Example 4 with “bifenthrin” to make another pesticidal formulation with reasonable chance of success.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.  See MPEP§2143(I)(B).

Conclusions
Claims 1-11, 13, and 15-19 are rejected.
Claim 20 is withdrawn.

	
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/YONG L CHU/Primary Examiner, Art Unit 1731